DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klammer US 2017/0152677 (hereinafter Klammer).
Re Claim 1.
Klammer discloses a system, comprising: a mechanical key (Fig.1 – 200) including a head (conventionally adj key base 207) and a shank (205) extending from the head, wherein the shank includes a cut edge (204) defining a plurality of bittings (Fig.1 - 226), wherein the mechanical key has a root depth (H200) that varies along a length of the shank (Fig.1,3), and wherein the mechanical key has a bitting code corresponding to the root depth of the mechanical key at the plurality of bittings (Fig.3); a housing (Fig.1 – 100) defining a keyway (122), wherein the keyway is configured to receive insertion of the mechanical key (200) and 
It is noted that while Klammer fails to use the same terminology for the “root depth” and “insertion depth” sensors, rather reciting a “height” and “insertion length” sensor, the sensor arrangement of Klammer operates in the same fashion and would inherently provide the claimed root depth and insertion length data/ information. Accordingly, one of ordinary skill in the art would recognize the inherent teaching of Klammer.
Re Claim 2.

Re Claim 3.
Klammer discloses the system of claim 2, wherein the root depth sensor assembly further comprises a follower pin (962, Fig.10 embodiment) seated in the shaft (916) and configured to ride along the cut edge of the key during key insertion, and a spring (Fig.10) seated in the shaft and biasing the follower pin into the keyway.  
Re Claim 6.
Klammer discloses the system of claim 1, wherein the insertion depth sensor assembly includes an inductive sensor (para [0023]) configured to generate the insertion depth information based upon an inductance sensed by the inductive sensor.  
Re Claim 7. 
Klammer discloses the system of claim 6, wherein the mechanical key is constructed of metal and is configured to vary the inductance sensed by the inductive sensor as a function of the insertion depth.  
It is noted that while Klammer fails to explicitly disclose the key as metal, in view of the discussion in para [0023] utilizing an inductive sensor arrangement, one of ordinary skill in the art would recognize the inherent teaching of a metal key in order for the inductive sensor to operate. 
Re Claim 8. 
Klammer discloses the system of claim 1, wherein the housing (100) includes a body portion (120) and a tower (110) fixed to and extending from the body portion; wherein the body portion defines the keyway (122); wherein the tower defines at least a portion of the shaft (Fig.10 embodiment - 910,930); and wherein the root depth sensor assembly is seated in the shaft (934).  

Klammer discloses the system of claim 1, wherein the electronic lock device comprises a handle (key head) and a bolt (lockset mechanism connected to tailpiece 102, para [0021]) having an extended position and a retracted position; wherein with the electronic lock device (150) in the locked state, the handle is inoperable to move the bolt from the extended position to the retracted position; and wherein with the electronic lock device in the unlocked state, the handle is operable to move the bolt from the extended position to the retracted position.  
Re Claim 10.
As discussed above with respect to claim 1, Klammer discloses an access control device configured for use with a mechanical key, the access control device comprising:   a housing including a body portion and a tower fixed to and extending from the body portion, wherein the body portion defines a keyway, wherein the tower defines a shaft in communication with the keyway, wherein the keyway is configured to receive insertion of the mechanical key and has a fixed position within the housing, and wherein an insertion depth of the mechanical key varies during insertion of the mechanical key into the keyway; a root depth sensor assembly positioned in the housing and configured to sense a root depth of the mechanical key during insertion of the mechanical key and to generate root depth information relating to the sensed root depth, wherein the root depth sensor assembly comprises an inductive sensor seated in the shaft and configured to generate the root depth information based upon a sensed inductance; a control assembly including a controller in communication with the root depth sensor and the insertion depth sensor, wherein the control assembly is configured to: determine the bitting code of the mechanical key based upon the root depth information; compare the bitting code of the mechanical key to an authorized bitting code list including an authorized bitting code; and perform an action in response to the bitting code of the mechanical key matching the authorized bitting code.  
Re Claim 11.

Re Claim 12.
Klammer discloses the access control device of claim 10, wherein the housing includes a plurality of the shafts (Fig.10 embodiment); wherein the root depth sensor includes a plurality of the inductive sensors (932, plurality of sensors, para [0084]); and wherein each inductive sensor is seated in a corresponding and respective shaft.  
Re Claim 13.
Klammer discloses the access control device of claim 10, further comprising an electronic lock device (150) in communication with the control assembly (140); wherein the authorized bitting code is a lock/unlock bitting code; wherein the control assembly is configured to transmit a lock/unlock command to the electronic lock device in response to the bitting code of the mechanical key matching the authorized bitting code; and wherein the electronic lock device (150) is configured to transition between a locked state and an unlocked state in response to receiving the lock/unlock command and without requiring rotation of the mechanical key (para [0029]).  
With regard to claims 14-16, the processing functionality is deemed to be taught by the Klammer disclosure in paragraphs [0086 – 0091].  Accordingly, it would have been obvious to one of ordinary skill in the lock art to program the access control device with the intended functionality including authorized bitting codes, inhibit bitting codes, rekeying bitting codes and reprogramming bitting codes as a well known feature of electronic lock mechanisms.

Klammer discloses the access control device of claim 10, wherein the authorized bitting code is an inhibit bitting code; wherein the authorized bitting code list further includes a lock/unlock bitting code; and wherein the control assembly is configured to remove the lock/unlock bitting code from the authorized bitting code list in response to the bitting code of the mechanical key matching the inhibit bitting code.  
Para 
Re Claim 15.
Klammer discloses the access control device of claim 10, wherein the authorized bitting code is a rekey bitting code; and wherein the control assembly is configured to add a lock/unlock bitting code to the authorized bitting code list in response to the bitting code of the mechanical key matching the rekey bitting code.  
Re Claim 16. 
Klammer discloses the access control device of claim 10, wherein the authorized bitting code is a reprogram bitting c ode; wherein the control assembly is configured to initiate communication with an external device in response to the bitting code of the mechanical key matching the reprogram bitting code; and wherein the control assembly is further configured to alter the authorized bitting code list in response to information received from the external device.  
Re Claim 17.
Klammer discloses the access control device of claim 16, wherein the control assembly further comprises a wireless transceiver (140); and wherein the control assembly is configured to initiate wireless communication with the external device (mobile device) via the wireless transceiver in response to the bitting code of the mechanical key matching the reprogram bitting code (para [0088]).  
Re Claim 18.

Re Claim 19.
As discussed above with respect to claim 3, Klammer discloses the access control device of claim 10, wherein the root depth sensor assembly further comprises a follower pin (962) configured to travel along a cut edge (204) of the mechanical key during insertion of the key into the keyway, and a spring (Fig.10) urging the follower pin into the keyway.  
Re Claim 21. (New) 
As discussed above with respect to claim 1, Klammer discloses an access control device, comprising: a housing (100) defining a keyway (122) having a fixed position relative to the housing (in the embodiment without conventional plug/tumblers- col. 1, lines ), wherein the keyway is configured to receive insertion of a mechanical key (200); a root depth sensor assembly (130,134) positioned in the housing and configured to sense a root depth of the mechanical key during insertion of the mechanical key and to generate root depth information relating to the sensed root depth; a control assembly (140) including a controller in communication with the root depth sensor, wherein the control assembly is configured to: determine the bitting code of the mechanical key based upon the root depth information; compare the bitting code of the mechanical key to an authorized bitting code list including an authorized bitting code; and perform an action in response to the bitting code of the mechanical key matching the authorized bitting code (para [0024-25], 142-144,146,150).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 5, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klammer as applied to claims 1-3, 6-19 above, and further in view of Albertson et al US 10,030,416 (hereinafter Albertson).
Re Claim 4.
Klammer discloses the system of claim 3, but fails to teach further comprising an insulating sleeve in which the spring and the follower pin are mounted.  
Albertson discloses the use of non-conductive insulating material in the pin shaft in order to facilitate and enhance the inductive sensor functionality.
It would have been obvious to one of ordinary skill in the art to modify the shaft of Klammer to have non-conductive portions as taught by Albertson in order to enhance functionality of the sensors.
Re Claim 5.
Klammer in view of Albertson, as discussed above with respect to claim 4, and further in view of the well known functionality of induction sensors, discloses the system of claim 3, wherein the pin is constructed of metal and is configured to vary the inductance sensed by the inductive sensor as a function of the root depth.  
Re Claim 20.
.  

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell US8,314,681 (hereinafter Bell).
Re Claim 21. (New) 
Bell discloses an access control device, comprising: a housing (16) defining a keyway (18) having a fixed position relative to the housing (in the embodiment discussed in Col.3, Lines 10-14), utilizing electronic actuation rather than mechanical tumblers/rotatable plug), wherein the keyway is configured to receive insertion of a mechanical key; a root depth sensor assembly (20,40,54,66) positioned in the housing and configured to sense a root depth of the mechanical key during insertion of the mechanical key (42,46) and to generate root depth information relating to the sensed root depth (col. 4, lines 16-27); a control assembly (29) including a controller in communication with the root depth sensor, wherein the control assembly is configured to: determine the bitting code of the mechanical key based upon the root depth information; compare the bitting code of the mechanical key to an authorized bitting code list including an authorized bitting code; and perform an action in response to the bitting code of the mechanical key matching the authorized bitting code (col. 4, lines 32-67, col.5-col.10).  
It is noted that while Bell fails to use the same terminology for the “root depth” and “insertion depth” sensors, the sensor arrangement of Bell operates in the same fashion and would inherently provide the claimed root depth and insertion length data/information. Accordingly, one of ordinary skill in the art would recognize the inherent teaching of Bell.
Re Claim 22. (New) 
.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to the addition of new claims 21-22, the previously cited Bell patent is now applied against these claims as set forth above. 
Applicant’s arguments regarding Klammer are noted but are not persuasive. Specifically, Applicant argues that Klammer fails to teach or disclose the claimed feature providing the “keyway…has a fixed position within the housing”. It is respectfully submitted that the initial keyway position of Klammer, when ready to receive a key, is commonly and conventionally fixed in a certain position either vertically or horizontally until the “unlocked state”, when thereafter, the conventional plug may rotate to actuate a lock device (bolt). 
Applicant further argues that Klammer fails to teach “the electronic lock device is configured to transition between a locked state and an unlocked state…without rotation of the mechanical key” as recited in the last clause of claim 1, for example.  It is respectfully submitted that this clause only recites the lock device is configured to “transition” between the states and not necessarily to “actuate the lock bolt” to the locked and unlocked “positions”. Therefore it is maintained that the cited Klammer clutch (para [0029]) clearly transitions the lock device to an unlock state, and subsequently, the key is used to rotate the plug and lock device (bolt) to the unlocked position. Thus the Klammer transition occurs “without rotation of the mechanical key” as claimed.
It is further noted that the Bell patent now applied against claims 21-22 teaches an alternate embodiment utilizing a key and keyway without rotation as discussed above (Bell, col.3, lines 10-14).  It is also noted that Bell discloses induction/magnetic field sensors (col.8, lines 26-35).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053.  The examiner can normally be reached on M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3673


Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675